IN THE SUPREME COURT OF IOWA
                                No. 13–1205

                             Filed June 13, 2014


POLK COUNTY BOARD OF REVIEW,

      Appellee,

vs.

VILLAGE GREEN CO-OP, INC.,

      Appellant,

and

CITY OF DES MOINES,

      Intervenor-Appellee.


      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      A multiple-housing cooperative appeals a district court ruling

requiring the county board of review to classify its property as

commercial    property   for   purposes   of   property   tax   assessment.
AFFIRMED BY OPERATION OF LAW.



      James E. Nervig and Maria E. Brownell, of Brick Gentry, P.C.,

West Des Moines, for appellant.



      Mark Godwin, Deputy City Attorney (until withdrawal), then Mark

Godwin of Mark Godwin, P.L.C., Des Moines, for appellee City of

Des Moines.
                                 2

     F. Richard Lyford, William R. Stiles, John E. Lande of Dickinson,

Mackaman, Tyler & Hagen, P.C., Des Moines, for appellee Polk County

Board of Review.
                                          3

PER CURIAM.

      The Iowa Code requires all property owned by a multiple-housing

cooperative organized under section 499A be classified as residential for

tax purposes. Iowa Code § 441.21(11) (2011). The City of Des Moines

passed an ordinance requiring all property transferred to a multiple-

housing cooperative organized under section 499A conform to the city

building code requirements in effect at the time of transfer. Des Moines,

IA., Municipal Code § 26–305 (2010).                An owner of multiple-housing

units transferred its property to a multiple-housing cooperative. The City

inspected the buildings, issued rental certificates, and allowed tenants to

occupy the buildings.      However, the City notified the owner that the

buildings did not comply with the city building code in effect at the time

of transfer.

      Based on the owner’s failure to comply with the city building code

in effect at the time of transfer as the ordinance required, the Polk

County Assessor classified the property as commercial rather than

residential for property tax purposes. Subsequently, the Board of Review

filed a petition seeking a declaratory judgment that the ordinance was

valid and that the county should classify the property as commercial

rather than residential.

      The district court granted summary judgment to the Board of

Review and the City, determining the ordinance was valid and affirming

the Board of Review’s classification. The district court addressed the six

issues Village Green raised and rejected each.                Village Green filed

postjudgment motions, which the district court denied.               Village Green

appeals.

      After    reviewing   the   record       and    considering   the   arguments

presented, the justices are equally divided.             The Iowa Code provides:
                                    4

“When the supreme court is equally divided in opinion, the judgment of

the court below shall stand affirmed, but the decision of the supreme

court is of no further force or authority.” Iowa Code § 602.4107 (2013).

      The court, being equally divided, declares this case affirmed by

operation of law. See id. § 602.4107. For affirmance of the district court

judgment, Waterman, Mansfield, and Zager, JJ.; for reversal of the

district court judgment, Wiggins, Hecht, and Appel, JJ.; and Cady, C.J.,

takes no part.

      AFFIRMED BY OPERATION OF LAW.

      This opinion shall not be published.